DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 18 is objected to because of the following informalities: “the first conductive via”, lines 2-3 should read --the conductive via--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,062,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al (US Pub 2020/0168536).
Regarding claim 1, Link (fig. 5G) teaches an embedded component package structure, comprising: 
a magnetically permeable layer (magnetic material 104, [0024]) having a top surface; and 
a first conductive element (conductive solenoid 102, [0024]) in the magnetically permeable layer, wherein the first conductive element has a first substantially planar surface (upper surface of 102) exposed from the magnetically permeable layer.
Regarding claim 3, Link teaches the embedded component package structure according to claim 1, wherein the magnetically permeable layer (104) has a bottom surface opposite to the top surface, and the first conductive element (102) has a second substantially planar surface (lower surface of 102) opposite to the first substantially planar surface and exposed from the magnetically permeable layer.
Regarding claim 4, Link teaches the embedded component package structure according to claim 1, further comprising: 
a conductive layer (metal foil 132 or conductive vias 146 or conductive lines/pads 148, [0024] and [0029]) disposed on the top surface of the magnetically permeable layer and electrically connected with the first conductive element.
Regarding claim 5, Link teaches the embedded component package structure according to claim 4, wherein the conductive layer (metal foil 132) directly contacts the first substantially planar surface of the first conductive element (fig. 5G).
Regarding claim 6, Link teaches the embedded component package structure according to claim 4, further comprising: 
a dielectric layer (dielectric material 118, [0022]) disposed between the conductive layer (148) and the magnetically permeable layer (104).
Regarding claim 8, Link teaches the embedded component package structure according to claim 6, wherein the conductive layer (148) is separated from the magnetically permeable layer (104) by the dielectric layer (118, fig. 5G). 
Regarding claim 9, Link teaches the embedded component package structure according to claim 6, wherein the dielectric layer (118) covers the top surface of the magnetically permeable layer (fig. 5G).
Regarding claim 10, Link teaches the embedded component package structure according to claim 6, wherein the conductive layer (148) extends from a top surface of the dielectric layer (118) into the dielectric layer (conductive vias 146) to electrically connect to the first conductive element.
Regarding claim 11, Link teaches the embedded component package structure according to claim 4, further comprising: a second conductive element (conductive solenoid 102, [0024] and fig. 5G) in the magnetically permeable layer and spaced apart from the first conductive element (102), wherein the second conductive element has a third substantially planar surface exposed from the magnetically permeable layer.
Regarding claim 12, Link teaches the embedded component package structure according to claim 11, wherein the second conductive element is electrically connected with the first conductive element through the conductive layer ([0024]).
Regarding claim 16, Link (fig. 5G) teaches an embedded component package structure, comprising: 
an electronic component comprising: 
a magnetically permeable layer (magnetic material 104, [0024]) having a top surface; 
a conductive element (conductive solenoid 102, [0024]) in the magnetically permeable layer; 
a first dielectric layer (dielectric material 118, [0022]) disposed on the top surface of the magnetically permeable layer; 
a second dielectric layer (dielectric material 118, [0022]) disposed on the first dielectric layer; and 
a conductive via (stacked vias 146, [0024]) extending through the first dielectric layer and the second dielectric layer to electrically connect to the conductive element.

    PNG
    media_image1.png
    546
    527
    media_image1.png
    Greyscale

Regarding claim 17, Link (fig. 5G) teaches the embedded component package structure according to claim 16, further comprising: 
a first interconnection structure (conductive contact 112, [0021], wherein the second dielectric layer is disposed between the first interconnection structure and the electronic component.
Regarding claim 18, Link teaches the embedded component package structure according to claim 17, wherein the first interconnection structure (112) is electrically connected with the conductive element through the first conductive via (146, fig. 5G).
Regarding claim 19, Link teaches the embedded component package structure according to claim 17, further comprising: 
a conductive layer (conductive lines/pads 148, [0024] disposed on the second dielectric layer and electrically connected with the first conductive element and the first interconnection structure (fig. 5G).
Regarding claim 20, Link teaches the embedded component package structure according to claim 19, wherein the conductive layer (148) extends through the second dielectric layer to electrically connect to the first interconnection structure (fig. 5G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892